          Case 4:19-cv-00008-RSB-JEG Document 1-1 Filed 01/09/19 Page 1 of 28



                                                                                                                RLFD iK OFFICE

                         General Civil and Domestic Relations Case Filing Information Fof^ii                             0 PH 2- 3
                                                                                                                 // ^
                            B Superior or □ State Court of CHATHAM                                County        ^
                                                                                                              u::r
         For CJeiic Use Only                                                                                  ''Xi.TH^'4 fXXi-JlVGS:

         Date Rled' •'                                           Case Number
                           MMrDD^YYYY

PIaintiff(s)                                                      Defendant(s)
FAILLA       JOHN                                                  CITY OF SAVANNAH, GA
Last            Rrst              Middle L   Suffui    (>refix     Last             First          Middle L     Suffix   Prefix



Last            Rrst              Middle L   Suffix    Prefix      last             First          Middle L     Suffix   Prefix



Last            First             Middle L   Suffix    Prefix      Last             Hrst           Middle L     Suffix   Prefix



Last            Rrst              Middle L   Suffix   ' Prefix     Last             First          Middle L     Suffix   Prefix


Plaintiff's Attorney ELIZABETH C. BLAIR                              Bar Number 567510                   Self-Represented H

                                               Check One Case Type In One Box

         General Civil Cases                                              Domestic ReJations Cases
         a       Automobile Tort                                          □       Adoption
         □       Civil Appeal                                             □       Dissolution/Divorce/Separate
         □       Contract                                                         Maintenance
         □       Garnishment                                              □       Family Violence Petition
         □       General Tort                                             □       Patemity/Legitimation
         □       Habeas Corpus                                            D       Support-IV-D
         □       Injunction/Mandamus/Other Writ                           D       Support - Private (non-IV-D)
         □       Landlord/Tenant                                          □       Other Domestic Relations
         □       Medical Malpractice Tort
         □       Product Liability Tort                                   Post-Judqment - Check One Case TvDe
         o       Real Property                                            □       Contempt
         □       Restraining Petition                                         □   Non-payment of child support,
                 Other General Civil
                                                                                  medical support, or alimony
                                                                          □       Modification
                                                                          □       Other/Administrative

□        Check if the action is related to another action(s) pending or previously pending in this court involving some or all
         of the same parties, subject matter, or factual issues. If so, provide a case number for each.
         N/A
                    Case Number                                   Case Number


a        I hereby certify that the documents in this filing, including attachments and exhibits, satisfy the requirements for
         redacbon of personal or confidential information in O.C.G.A. § 9-11-7.1.

□        Is an interpreter needed in this case? If so, provide the language(s) required.
                                                                                                 Languagets) Required

□        Do you or your client need any disability accommodations? If so, please describe the accommodation request
         NO
Case 4:19-cv-00008-RSB-JEG Document 1-1 Filed 01/09/19 Page 2 of 28
Case 4:19-cv-00008-RSB-JEG Document 1-1 Filed 01/09/19 Page 3 of 28
Case 4:19-cv-00008-RSB-JEG Document 1-1 Filed 01/09/19 Page 4 of 28
Case 4:19-cv-00008-RSB-JEG Document 1-1 Filed 01/09/19 Page 5 of 28
Case 4:19-cv-00008-RSB-JEG Document 1-1 Filed 01/09/19 Page 6 of 28
Case 4:19-cv-00008-RSB-JEG Document 1-1 Filed 01/09/19 Page 7 of 28
Case 4:19-cv-00008-RSB-JEG Document 1-1 Filed 01/09/19 Page 8 of 28
Case 4:19-cv-00008-RSB-JEG Document 1-1 Filed 01/09/19 Page 9 of 28
Case 4:19-cv-00008-RSB-JEG Document 1-1 Filed 01/09/19 Page 10 of 28
Case 4:19-cv-00008-RSB-JEG Document 1-1 Filed 01/09/19 Page 11 of 28
Case 4:19-cv-00008-RSB-JEG Document 1-1 Filed 01/09/19 Page 12 of 28
Case 4:19-cv-00008-RSB-JEG Document 1-1 Filed 01/09/19 Page 13 of 28
Case 4:19-cv-00008-RSB-JEG Document 1-1 Filed 01/09/19 Page 14 of 28
Case 4:19-cv-00008-RSB-JEG Document 1-1 Filed 01/09/19 Page 15 of 28
Case 4:19-cv-00008-RSB-JEG Document 1-1 Filed 01/09/19 Page 16 of 28
Case 4:19-cv-00008-RSB-JEG Document 1-1 Filed 01/09/19 Page 17 of 28
Case 4:19-cv-00008-RSB-JEG Document 1-1 Filed 01/09/19 Page 18 of 28
Case 4:19-cv-00008-RSB-JEG Document 1-1 Filed 01/09/19 Page 19 of 28
Case 4:19-cv-00008-RSB-JEG Document 1-1 Filed 01/09/19 Page 20 of 28
Case 4:19-cv-00008-RSB-JEG Document 1-1 Filed 01/09/19 Page 21 of 28
Case 4:19-cv-00008-RSB-JEG Document 1-1 Filed 01/09/19 Page 22 of 28
Case 4:19-cv-00008-RSB-JEG Document 1-1 Filed 01/09/19 Page 23 of 28
Case 4:19-cv-00008-RSB-JEG Document 1-1 Filed 01/09/19 Page 24 of 28
Case 4:19-cv-00008-RSB-JEG Document 1-1 Filed 01/09/19 Page 25 of 28
Case 4:19-cv-00008-RSB-JEG Document 1-1 Filed 01/09/19 Page 26 of 28
Case 4:19-cv-00008-RSB-JEG Document 1-1 Filed 01/09/19 Page 27 of 28
Case 4:19-cv-00008-RSB-JEG Document 1-1 Filed 01/09/19 Page 28 of 28
